ORFINGER, Senior Judge.
This appeal is from an order of the Florida Unemployment Appeals Commission requiring appellant to repay to the Division of Unemployment Compensation the sum of $431.00 which appellant received as benefits and to which it had been determined he was not entitled. The appeals referee found that appellant had been employed as a substitute teacher by Orange County School Board from August 1995; in March 1997 he became self-employed, but maintained his status as a substitute teacher as an option for further income while he attempted to build his business. The referee further found that benefits were paid for the weeks ending June 7, 1997, June 14, 1997 and June 21, 1997, although the school year ended June 2, 1997; the academic term started on August 5, 1997 and appellant had reasonable assurance of returning as a substitute.
Section 443.091(3)(a) and (c), Florida Statutes (1996) provides that no benefits shall be paid for any period of unemployment between two academic years or during an established or customary vacation period or holiday recess where services were performed prior to such periods and there is a reasonable assurance such individual will perform any such service in the period immediately following such vacation period. Appellant was not entitled to benefits for the periods in question and must repay the over-payments. See Unemployment Appeals Commission v. Comer, 504 So.2d 760 (Fla.1987).
AFFIRMED.
DAUKSCH and PETERSON, JJ., concur.